DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn an apparatus of an incident manager for controlling a lifecycle of a network slice to provide communication service for an emergency or public safety incident, classified in H04W4/90.
II. Claims 18-22, drawn to A method for permitting a communication device to be connected to network resources based on a respective set of incident attributes, classified in H04W28/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not have the limitation of “reception of a network slice join request from a communication device and permitting, in response to reception of the network slice join request, the communication device to be connected to the identified at least one of the plurality of 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention II requires different keywords and concept (authenticating communication devices and joint request) from invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Barbara Doutre on 1/24/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-17.  

Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-22 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an apparatus comprising processing circuitry and a memory configured to determine attributes (in response to reception of an indication – however no structure is present to receive or process such) dependent on a type of the emergency or incident and negotiation - however no structure is present to process such ‘type’, thus lacking such information and ability to it is not clear as to how the claimed apparatus could make such determination; and control a lifecycle of a network slice based on communication - since no structure is present to receive or process or provide such information so again it is not clear how such determination could be made. Thus the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Dependent claims do nothing to fix the issues above and are thus likewise rejected.

Information Disclosure Statement
The Information Disclosure Statement submitted on 10/18/2021 and 07/24/2020 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marocchi (US 20110143651) further in view of Mills (US 20130331139) further in view of Simha (US 20210407665).
	Regarding claim 1, Marocchi teaches an apparatus of an incident manager to control communication (Fig. 1 Controller System 160, [0020]), 
the apparatus comprising processing circuitry (Fig. 1 controller 162) and a memory (Fig. 1 164) configured to:
in response to reception of an indication of an emergency or public safety incident at an incident scene to which responders are to be dispatched, determine attributes of a plurality of user equipments (UEs) to be dispatched to the incident scene ([0039] the determination of the existence of the incident and thus the trigger for selecting certain media inputs to push to the responders can be made by the media selection and insertion control function 202 applying the incident-based rules; [0052] “The video stream, and the associated meta data (e.g., a person running from the store, a gunshot detection, and the license plate number, description of the vehicle, the alarm sensor going off) is provided as inputs to the media selection and insertion control function 202, which applies incident-based rules to these inputs and determines that an incident exists and provides this information to the CAD system 150. The CAD system dispatches police to the scene.”), 
the attributes of the UEs determined dependent on a type of the emergency or public safety incident and negotiation with agency consoles of the agencies, the attributes of the UEs comprising capabilities of, and network resources to be used by, the UEs ([0037] “the media selection and insertion control function 202 receives (402), from the analysis functions 212, a plurality of media inputs (e.g., sensor inputs, video inputs, data inputs, audio inputs, and metadata associated with those inputs such as detection of gunshot, leak, explosion, etc.). It further receives .. information regarding the users groups and devices that are active, device capabilities or resources ..network resource capabilities .. to which the users are connected.”) ; and
control, via communication with a network resource orchestrator, a lifecycle of a network resource to provide communication service for the emergency or public safety incident, the lifecycle including instantiation (Fig. 5; select a network Step 502 which would start of a new life cycle of a network resource [0042]), 
modification ([0051] “This change in the mode of delivery may comprise reformatting (510) certain of the media content from one format to a different format due to a change in available network resources (e.g., changing video to voice or text due to a decrease in available bandwidth, or vice versa) and delivering the reformatted media to the groups consistent with the capabilities of the users. The change in the mode of delivery may comprise selecting (512) a completely different network to deliver the situation relevant media to the groups.”), and  termination of the network resource, the lifecycle controlled based on communication from each UE indicating arrival to and departure from the incident scene in addition to the attributes of the UE, the network resource configured to provide communication among the agencies (Fig. 5; select a new network at Step 512 would terminate the life cycle of network resource from step 502).
Marocchi does not explicitly teach the UEs associated with a plurality of agencies.  In an analogous art, Mills teaches the UEs (Fig. 1 communication devices 14A-C…) associated with a plurality of agencies (Fig. 1 communication devices 14A-C associated with Agencies A-C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Marocchi ‘s teaching of Incident Manager to also include Mills’ teaching of the UEs associated with a plurality of agencies so that the Incident system can be associated with plurality of Agencies thereby having the ability to handle the many different types of situations.
However, Marocchi does not explicitly teach that the network resource is a network slice.  In an analogous art, Simha teaches the network resource is a network slice ([0040] allocating network slices to one or more communications processes; [0043] “video interactions between network device 150 and responder device 140 are described herein, and to maintain allocations of network resources, one or more embodiments can allocate a network slice with characteristics including, but not limited to, increased speed, lower latency, and increased security”).  Therefore, it would have been obvious for one of ordinary skill in the art before the invention to substitute Marocchi’s teaching of network resource to be network slice as taught by Simha so that the system can be compatible with 5G system thereby increase the Incident Manager’s quality.
Further, it is noted that the broadest reasonable interpretation of the claim is limited to the structure claimed (processing circuitry and memory configured to): determine attributes (in response to reception of an indication – however no structure is present to receive or process such so carries no weight) dependent on a type of the emergency or incident and negotiation - however no structure is present to process such ‘type’ so carries no weight; and control a lifecycle of a network slice based on communication - however no structure is present to receive or process such so carries no weight.  Other details are considered nonfunctional descriptive limitations and intended uses not holding patentable weight as they are not supported by recited structure of the claimed apparatus.
Regarding claim 2, Marocchi, Mills and Simha teach the apparatus of claim 1, wherein the responders are first responders and the agencies are first responder agencies, and the processing circuitry is further configured to:
select, in response to reception of the indication (Mills, Fig. 13 step 1310 receives Incident information), an incident code to identify the emergency or public safety incident; and 
incident identifier), the type of the incident, and desired attributes of the UEs associated with the agency console for negotiation with the agency console (Mills, Fig. 13 [0147] “In step 1340, an incident communications network among the communications resources to be marshaled into the incident communications network is established. As discussed above in detail, establishing the incident communications network includes establishing an incident identifier associated with the incident. An electronic message is then transmitted or another means may be used to invite one or more individuals, one or more communications resource, and one or more administrators to be electronically coupled to the incident communications network;” See Fig. 5 also)

Regarding claim 3, Marocchi, Mills and Simha teach the apparatus of claim 2, wherein the processing circuitry is further configured to obtain, from the agency consoles, unique user identities (IDs) of, and roles of the first responders associated with the UEs to be dispatched prior to generation of a network slice request to the network slice orchestrator to instantiate the network slice (Mills [0147] “In step 1340, an incident communications network among the communications resources to be marshaled into the incident communications network is established. As discussed above in detail, establishing the incident communications network includes establishing an incident identifier associated with the incident. An electronic message is then transmitted or another means may be used to invite one or more individuals, one or more communications resource, and one or more administrators to be electronically coupled to the incident communications network.”)

Regarding claim 14, Marocchi, Mills and Simha teach the apparatus of claim 1, wherein the processing circuitry is further configured to control the network resource orchestrator to instantiate the network resource prior to a first UE joining the incident, the first UE being a first of the UEs to join the incident (Mills; Fig. 5 shows the Incident is created at step 73/network resource is allocated which is prior to Step 83 of accepting/joining an Invitation from User B; Simha teaches network resource in the form of network slice).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marocchi (US 20110143651) further in view of Mills (US 20130331139) further in view of Simha (US 20210407665) further in view of Jin (US 20100262702).
Regarding claim 15, Marocchi, Mills and Simha teach the apparatus of claim 1, wherein the processing circuitry is configured to at least on control the network slice orchestrator to instantiate the network slice prior to a first UE joining the incident, the first UE being a first of the UEs to join the incident (Mills; Fig. 5 shows the Incident is created at step 73/network resource is allocated which is prior to Step 83 of accepting/joining an Invitation from User B; Simha teaches network resource in the form of network slice).  However, Mills does not teach the allocating of network resource in response to the joining of the participant.  In an analogous art, Jin teaches the concept D3. After the participant joins the conference successfully, the SIP proxy server controls the content gateway to allocate a conference resource.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Mills’ teaching to allocate resource/network slice in response to the joining of the first participant so that no resource is waisted prior to the joining of the first participant.

Allowable Subject Matter
Claims 4-13, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with addressing / including the structural deficiency corrections noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646